Case 0:19-cv-62210-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 1 of 4



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19cv62210
 RYAN TURIZO,

        Plaintiff,

 v.

 MCCARTHY, BURGESS & WOLFF, INC,

       Defendant.
 _________________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff RYAN TURIZO (“Plaintiff”), by and through undersigned counsel, seeks redress

 for the illegal practices of Defendant MCCARTHY, BURGESS & WOLFF, INC. (“Defendant”),

 to wit, for Defendant’s violations the Fair Debt Collection Practices Act (“FDCPA”) and the

 Florida Consumer Collection Practices Act (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                          PARTIES

        3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

        4.         Defendant is an Ohio corporation, with its principal place of business located in

 Cleveland, Ohio.

                                                                                                                 PAGE | 1 of 4
                               LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62210-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 2 of 4



         5.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

                                           DEMAND FOR JURY TRIAL

         6.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         7.         On information and belief, the subject debt which Defendant sought to collect, as

 set forth below, was financial obligation incurred primarily for personal, family, or household

 purposes (the “Consumer Debt”).

         8.         Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         9.         Defendant is a business entity engaged in the business of collecting consumer debts.

         10.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

         11.        Defendant is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.” Defendant’s “Consumer Collection Agency” license number is

 CCA9902831.

         12.        Defendant maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

         13.        The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 does Defendant maintain, are current to within one week of the current date.

         14.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 §1692a(6); Fla. Stat. §559.55(7).



                                                                                                                  PAGE | 2 of 4
                                LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62210-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 3 of 4



         15.     On a date better known by Defendant, Defendant began attempting collect the

 Consumer Debt.

         16.     The alleged debtor of the Consumer Debt is Nicholas Pritchard. Plaintiff is not the

 debtor of the Consumer Debt; however, Nicholas Pritchard is a personal friend of Plaintiff.

         17.     On August 28, 2019, Defendant called Plaintiff’s cellular phone number ending in

 7820 (the “7820 Number”) in an attempt to collect the Consumer Debt. In particular, when Plaintiff

 answered Defendant’s phone call, Defendant requested to speak with Nicholas Pritchard. Plaintiff

 responded by asking Defendant why it (Defendant) wanted to speak with Nicholas Pritchard and

 Defendant stated that it (Defendant) was calling in regard to a debt owed by Nicholas Pritchard.

         18.     Plaintiff is the sole subscriber of the 7820 Number. At no point in time was

 Nicholas Pritchard associated with, or for that matter, capable of being reached at the 7820

 Number. On information and belief, Defendant obtained the 7820 Number by “skip tracing”

 Nicholas Pritchard in an attempt to collect the Consumer Debt.

         19.     Defendant’s phone call to the 7820 Number, i.e., Plaintiff, was a communication in

 connection with the collection of a debt.

         20.     On information and belief, Defendant did not have any consent, approval, right, or

 authority, to call Plaintiff in connection with the collection of the Consumer Debt.

                                             COUNT I.
                                   VIOLATION OF 15 U.S.C. § 1692c(b)

         21.     Plaintiff incorporates by reference paragraphs 1-20 of this Complaint as though

 fully stated herein.

         22.     Section 1692k(a) of the FDCPA provides, in relevant part, “any debt collector who

 fails to comply with any provision of the subchapter with respect to any person is liable to such


                                                                                                               PAGE | 3 of 4
                             LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62210-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 4 of 4



 person” under the FDCPA. 15 U.S.C. § 1692k(a) (emphasis added).

        23.      Section 1692c(b) of the FDCPA provides, “a debt collector may not communicate,

 in connection with the collection of any debt, with any person other than the consumer, his

 attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of

 the creditor, or the attorney of the debt collector.” 15 U.S.C. § 1692c(b) (emphasis added).

        24.      Here, as set forth above, Defendant called Plaintiff in connection with the collection

 of, or otherwise in an attempt to collect, the Consumer Debt. Simply put, setting aside the fact that

 Defendant’s statement to Plaintiff that it (Defendant) was calling in regard to a debt owed by

 Nicholas Pritchard is a clear-cut violation of 15 U.S.C. § 1692b(2)), Defendant, by and through

 communicating with Plaintiff in connection with the collection of the Consumer Debt, violated §

 1692c(b) of the FDCPA.

        WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment against

 Defendant, awarding Plaintiff the following relief: (a) statutory, as provided under 15 U.S.C.

 §1692k; (b) costs and reasonable attorneys’ fees as provided by 15 U.S.C. §1692k; (c) any other

 relief that this Court deems appropriate and just under the circumstances.

        Dated: September 4, 2019
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               COUNSEL FOR PLAINTIFF
                                                                                                               PAGE | 4 of 4
                             LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
